DETAILED ACTION
This Action is in response to the communication received on December 11, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Notice of Allowance dated March 3, 2021 was in error, specifically the Reasons for Allowance were in error. Please disregard.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fail to teach neither singly nor in combination, “A computer-implemented method of operating a data processing system to generate a data profile based on: a dataset having an associated record format defining a plurality of fields; a value census for the dataset comprising a first plurality of values each having an associated field of the plurality of fields and a plurality of first count values, wherein a first count value indicates a number of times a respective field and value combination occurs in the at least one dataset; and a validation specification comprising a plurality of validation rules defining criteria for invalidity for one or more fields of the plurality of fields, the method comprising: generating a validation census based at least in part on the dataset and the validation specification, the validation census comprising a second plurality of values each having an associated field of the plurality of fields, an indication of invalidity, and a second value; and generating a data profile of the at least one dataset based at least in part on the value census and the validation census, wherein generating the data profile comprises: matching ones of the second plurality of values of the validation census and their associated fields with ones of the first plurality of values of the value census and their associated 
The closest prior art of record (Khan, Pub. No. US 2015/0254292 A1, hereinafter “Khan”) discloses a dataset having an associated record format defining a plurality of fields, a value census for the dataset comprising a first plurality of values each having an associated field of the plurality of fields and a plurality of first count values, wherein a first count value indicates a number of times a respective field and value combination occurs in the at least one dataset, and a validation specification comprising a plurality of validation rules defining criteria for invalidity for one or more fields of the plurality of fields, the method comprising: generating a validation census based at least in part on the dataset and the validation specification, the validation census comprising a second plurality of values each having an associated field of the plurality of fields, an indication of indications of invalidity, and generating a data profile of the at least one dataset based at least in part on the value census and the validation census, for ones of the first plurality of values of the value census, however, Khan fails to disclose a second value, wherein generating the data profile comprises: matching ones of the second plurality of values of the validation census and their associated fields with ones of the first plurality of values of the value census and their associated fields, and their associated fields matching at least one of the second plurality of values of the validation census and their associated fields, recording in the data profile the value 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 1-15 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166